USDC IN/ND case 3:19-cv-00518-JD-MGG document 67 filed 01/28/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 VICTOR L. JORDAN,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-518-JD-MGG

 ANDY HYNEK, et al.,

               Defendants.

                                 OPINION AND ORDER

       Victor Lee Jordan, a prisoner without an attorney, is proceeding on two claims.

He is proceeding against Captain Andy Hynek for conducting a traffic stop on May 17,

2019, in violation of the Fourth Amendment. ECF 12. He is also proceeding against Field

Officer Woolum for causing him to be arrested for escape in the absence of probable

cause, in violation of the Fourth Amendment. Id. The defendants have moved to stay

this case, pursuant to both Younger v. Harris, 401 U.S. 37 (1971) and this court’s inherent

authority, pending resolution of Jordan’s related criminal cases in LaPorte Superior

Court: Jordan v. State, No. 46D04-1802-F6-000187 (filed Feb. 28, 2018) and Jordan v. State,

No. 46D01-1905-F3-000635 (filed May 20, 2019). After the motion to stay was filed,

Jordan was convicted and sentenced in Jordan v. State, No. 46D01-1905-F3-000635, which

is related to the claim proceeding against Captain Hynek. Jordan v. State, No. 46D04-

1802-F6-000187, which is related to Jordan’s claim against Officer Woolum, remains

pending.
USDC IN/ND case 3:19-cv-00518-JD-MGG document 67 filed 01/28/21 page 2 of 4


       Younger abstention applies to “federal claims for damages, where the federal

claims ‘are potentially subject to adjudication’ in the state criminal proceeding and thus

could ‘interfere’ with the state criminal proceeding.” Robinson v. Lother, No. 04 C 2382,

2004 WL 2032120, at *2 (N.D. Ill. Sept. 1, 2004) (quoting Simpson v. Rowan, 73 F.3d 134,

137-39 (7th Cir. 1995)). The Younger doctrine provides that a court must abstain from

proceeding with the federal claims if:

       (1) there is an ongoing state proceeding that is judicial in nature; (2) the
       state proceeding implicates important state interests; (3) there is an
       adequate opportunity in the state court proceeding to raise the
       constitutional challenge presented in the federal claims; and (4) there are
       no extraordinary circumstances that would render abstention
       inappropriate.

Trevino v. Drew Tittle, No. 1:09-CV-248RM, 2009 WL 3153754, at *3 (citing Forty One

News v. Cnty. of Lake, 491 F.3d 662, 665 (7th Cir. 2007); Green v. Benden, 281 F.3d 661, 666

(7th Cir. 2002)).

       Here, there is an ongoing criminal proceeding in State court. That proceeding

implicates an important state interest: namely, the prosecution of alleged criminal

activity. See Trevino, 2009 WL 3153754, at *4. Jordan can raise the constitutional issues he

is raising here – a lack of probable cause - in that proceeding. And, despite Jordan’s

assertion to the contrary, no extraordinary circumstances are present here. Thus,

Younger abstention applies, and a stay is appropriate.

       Even if Younger were inapplicable, this court has inherent power to stay this case

where it may interfere with a related criminal case. Horton v. Pobjecky, No. 12 C 7784,

2013 WL 791332, at *3 (N.D. Ill. Mar. 4, 2013); Doe v. Cnty of Milwaukee, No. 14-C-200,



                                              2
USDC IN/ND case 3:19-cv-00518-JD-MGG document 67 filed 01/28/21 page 3 of 4


2014 WL 3728078, at *5 (E.D. Wis. July 29, 2014) (collecting cases). In determining

whether to stay civil proceedings because of a pending criminal action, a court may

consider:

       (1) whether the two actions involve the same subject matter, (2) whether
           the two actions are brought by the government, (3) the posture of the
           criminal proceeding, (4) the public interests at stake, (5) the plaintiff’s
           interests and possible prejudice to the plaintiff, and (6) the burden that
           any particular aspect of the proceedings may impose on the
           defendants.

Horton, 2013 WL 791332, at 3 (quoting Doe v. City of Chicago, 360 F. Supp. 2d 880, 881

(N.D. Ill. 2005)).

       Jordan’s allegations here stem at least in part from the same events as the

pending state criminal action. His criminal case is expected to be resolved in just a few

months (according to the docket, the trial is scheduled as a primary setting in May of

2021, and as a secondary setting in April of 2021) , so the stay should be fairly brief.

While Jordan has an interest in adjudicating this matter promptly, that interest is

outweighed by the public interest in ensuring “that the criminal process can proceed

untainted by civil litigation.” Hare v. Custable, No. 07-CV-3742, 2008 WL 1995062, at *2

(N.D. Ill. May 6, 2008). Proceeding here could have implications for Jordan’s privilege

against self-incrimination and “circumvent the restrictions on criminal discovery.” Cnty

of Milwaukee, 2014 WL 3728078, at *6. Thus, consideration of these factors likewise

demonstrates that a brief stay to permit the pending criminal matter to be resolved is

appropriate, and the motion will therefore be granted.




                                              3
USDC IN/ND case 3:19-cv-00518-JD-MGG document 67 filed 01/28/21 page 4 of 4


       Additionally, Jordan filed a motion asking the court to subpoena all evidence the

prosecution possess related to the criminal case pending under Cause No. 46D01-1905-

F3-000635. ECF 57. The Federal Rules of Civil Procedure authorize the court to issue

subpoenas for the production of electronically stored information and tangible things

on non-parties. Fed. R. Civ. P. 45. Though items subject to discovery in his criminal case

may be relevant to his claims, Jordan has not explained why he was unable to obtain the

relevant materials through the discovery process when the criminal case was pending

or by directing requests for production pursuant to Fed. R. Civ. P. 34 to the defendants

in this case and serving the requests on defendants’ counsel of record. Absent such an

explanation, the court declines to issue a non-party subpoena. Therefore, the motion

will be denied. Once the stay is lifted, Jordan will have an opportunity to seek discovery

in this case.

       For these reasons, the court:

       (1) DENIES Victor L. Jordan’s request for a subpoena (ECF 57);

       (2) GRANTS the motion to stay proceedings (ECF 52); and

       (3) when the pending criminal matter is resolved, the Defendants are ORDERED

to file a status report within fourteen days so advising the court.

       SO ORDERED this January 28, 2021.


                                                        s/Michael G. Gotsch, Sr.
                                                        Michael G. Gotsch, Sr.
                                                        United States Magistrate Judge




                                             4
